68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Cherie Jeanne HESSLER-MURPHY, Wife;  Gilmore L. Husband, Plaintiffs,v.NEW MAC ELECTRIC COOPERATIVE, INC.; Defendant/Third-PartyPlaintiff-Appellee,BURLINGTON MOTOR CARRIERS, INC.;  Scott Sluhocki;Defendants/Third-Party Defendants,William A. BRASHER, doing business as Brasher Law Firm;Timothy D. Richardson, counsel for the Third-Party DefendantsBurlington Motor Carriers, Inc. and Scott Sluhocki, Appellants.
No. 95-1352.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 12, 1995.Filed:  Sept. 29, 1995.

Before FAGG, Circuit Judge, GIBSON and HENLEY, Senior Circuit Judges.
PER CURIAM.


1
William A. Brasher, doing business as Brasher Law Firm, and Timothy D. Richardson appeal the district court's order imposing sanctions for Richardson's unprofessional conduct as counsel for Burlington Motor Carriers, Inc. and Scott Sluhocki.  Having considered the record and the parties' briefs, we conclude the district court's findings that Richardson engaged in deceitful, misleading, and obstructive conduct "that unnecessarily delayed this litigation, increased the costs of pursuing it, and manifested a disregard for the duties a lawyer owes to other litigants and the court" are not clearly erroneous.  The district court did not abuse its discretion in imposing sanctions against counsel.  We affirm for the reasons set forth in the district court's well-reasoned order.  See 8th Cir.  R. 47B. Because we decline to characterize Richardson's and Brasher's appeal as frivolous, we deny New Mac Electric Cooperative's motion for damages and double costs on affirmance.